  Case 1:20-mj-00401-TAB Document 4 Filed 04/29/20 Page 1 of 1 PageID #: 12


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
              Plaintiff,                     )
                                             )
              v.                             )     CAUSE NO. 1:20-mj-00401
                                             )
TONY CUSHINGBERRY-MAYS,                      )
                                             )
              Defendant.                     )

                                           PENALTY SHEET

      You have been charged in a Complaint with a violation of the Laws of the United States of
America. The maximum penalties are as follows:

  Count                          Statute                        Years        Fine       Supervised
 Number                                                                                  Release
    1                      18 U.S.C. § 1111                     NMT        $250,000      NMT 5
                     Murder in the Second Degree                Life                      years
    2                18 U.S.C. § 111(a)(1) and (b)              NMT        $250,000      NMT 3
           Assaulting, Resisting or Impeding Certain Officers    20                       years
                              or Employees                      years
    3                18 U.S.C. § 924(c)(1)(A)(iii)              NLT        $250,000       NMT 5
           Discharging a Firearm during and in Relation to a     10                        years
                           Crime of Violence                    years
                                                                  –
                                                                NMT
                                                                Life



 Dated:
                                            Tony Cushingberry-Mays
                                            Defendant

       I certify that the Defendant was advised of the maximum penalties in the manner set forth
above and that he signed (or refused to sign) the acknowledgement.



                                                     United States Magistrate Judge
                                                     Southern District of Indiana
